IN THE SUPREME COURT OF IOWA

                                  No. 21–0999

            Submitted October 13, 2022—Filed November 18, 2022



SAVE OUR STADIUMS, DANIEL PARDOCK, TAMARA ROOD, DANIEL
TWELMEYER, and KATIE PILCHER,
     Appellees,

vs.

DES MOINES INDEPENDENT COMMUNITY SCHOOL DISTRICT, KYRSTIN
DELAGARDELLE, HEATHER ANDERSON, ROB BARRON, DWANA
BRADLEY, TEREE CALDWELL-JOHNSON, KALYN CODY, and KELLI
SOYER,
     Appellants.


      Appeal from the Iowa District Court for Polk County, Jeffrey Farrell, Judge.

      The plaintiffs appeal the district court’s summary judgment dismissing

claims challenging the defendant school district’s refusal to grant their petition

for a public referendum on funding for an athletic stadium. AFFIRMED.

      Waterman, J., delivered the opinion of the court, in which all participating

justices joined. Christensen, C.J., and Mansfield and May, JJ., took no part in

the consideration or decision of the case.

      Gary Dickey (argued) of Dickey, Campbell & Sahag Law Firm, PLC, Des

Moines, for appellant.

      Janice M. Thomas (argued), Lamson Dugan & Murray LLP, West Des

Moines, Blake R. Hanson (until withdrawal), and Benjamin J. Kenkel (until
                                    2


withdrawal) of Bradshaw, Fowler, Proctor & Fairgrave, P.C., Des Moines, for

appellees.
                                          3


WATERMAN, Justice.

        Citizens collected signatures for a petition to force a public referendum on

the financing of a school district’s proposed athletic stadium. The school board

deemed the number of signatures insufficient to force a referendum, and the trial

court    agreed.   The   resulting   appeal   presents   a   question   of   statutory

interpretation: how to determine the number of signatures needed to trigger the

public referendum under Iowa Code section 423F.4(2)(b) (2020), which requires

signatures totaling at least “thirty percent of the number of voters at the last

preceding election of school officials under section 277.1.” That election included

both city and school officials on the ballot, and the parties disagree whether the

“voters” to be counted include all those who voted at the election or rather only

those who marked their ballot for the uncontested at-large school board seat. If

the former, the petition fell short; if the latter, it met the signature requirement.

        The school district told the plaintiffs in advance that all voters must be

counted; the plaintiffs turned in their petition thirty minutes before the deadline

with fewer signatures. The district determined the petition was facially invalid

and declined to accept it or proceed with the referendum. The plaintiffs

commenced this declaratory judgment action to force the referendum. The trial

court agreed with the school district’s interpretation and granted summary

judgment denying relief. We retained the plaintiffs’ appeal.

        On our review, we determine that all voters at the election must be

counted, and the plaintiffs’ petition was facially invalid as lacking the requisite

number of signatures. We conclude that the school district breached a directory
                                          4


duty under Iowa Code section 277.7 to return the rejected petition, but the

plaintiffs are required to show prejudice to obtain judicial relief for that technical

violation, which they cannot do after they effectively ran out the clock with no

time left to obtain more signatures. Their due process claims fail. We affirm the

summary judgment.

      I. Background Facts and Proceedings.

      The facts are largely undisputed. On November 13, 2019, the Des Moines

Independent Community School District (the District) announced its plans to

partner with Drake University to build an outdoor athletic stadium on Drake’s

campus. Drake would contribute $4.5 million, while the District would

contribute $15 million in sales tax revenue under the Secure and Advanced

Vision for Education (SAVE) program. On May 19, 2020, the District’s board

unanimously passed a resolution that approved the project. The resolution

informed eligible voters they could challenge the appropriation of SAVE funds:

      Eligible electors of the school district have the right to file with the
      Board Secretary a petition pursuant to Iowa Code § 423F.4(2)(b), on
      or before close of business on June 2, 2020, for an election on the
      proposed use of SAVE Revenue. The petition must be signed by
      eligible electors equal in number to not less than one hundred or
      thirty percent of those voting at the last preceding election of school
      officials under Iowa Code § 277.1, whichever is greater.

      A valid petition forces either rescission of the resolution or a public

referendum on the resolution. To be valid, the petition must be filed within fifteen

days of the resolution and include the number of signatures equal to 30% of “the

number of voters at the last preceding election of school officials under

section 277.1.” Id. § 423F.4(2)(b).
                                        5


      The parties agree that the election on November 5, 2019, is the last

preceding election of school officials. That election included voting for school

board and city council positions. The contested races were for city council seats

and district-based school board seats in which only a portion of the electorate

could vote, while the only at-large school board position in which all eligible

voters could vote was uncontested and drew fewer votes.

      District residents organized Save Our Stadiums (SOS) to gather signatures

for a petition seeking a referendum under section 423F.4(2)(b). Daniel Pardock,

one of the individual plaintiffs in this action, contacted Thomas Ahart, the

District’s superintendent, on the morning of May 29, 2020, to ascertain the

requirements for the petition. Pardock specifically asked how many signatures

were needed. The superintendent replied that afternoon that 7,501 signatures

were needed. The superintendent also noted that the petition should be

submitted by the close of business—5:00 p.m.—on June 2 and that the District

would make every effort to review the petition before its board meeting on July 7.

      On June 2, the final day to submit a petition, SOS presented a petition to

the school board secretary at 4:30 p.m. The petition contained 7,120

signatures—381 fewer than the minimum the superintendent had said were

required. SOS, however, took the position that it only needed 30% of the votes

cast in the uncontested at-large school board election. Under that theory, 5,353

signatures would trigger a public referendum.

      Iowa Code section 277.7 sets forth the procedure to be followed by the

school district when it receives a petition on a public measure:
                                          6


              1. A petition filed with the school board to request an election
      on a public measure shall be examined before it is accepted for filing.
      If the petition appears valid on its face it shall be accepted for filing.
      If it lacks the required number of signatures it shall be returned to
      the petitioners.

             2. Petitions which have been accepted for filing are valid
      unless written objections are filed. Objections must be filed with the
      secretary of the school board within five working days after the
      petition was filed. The objection process in section 277.5 shall be
      followed for objections filed pursuant to this section.

      District officials reviewed SOS’s petition after June 2. They determined

that the petition lacked the minimum number of signatures to trigger a public

referendum under section 423F.4(2)(b). To reach that conclusion, the District

looked to the total number of voters who turned out at the November 5, 2019

election (25,009). Signatures totaling 30% of that figure—7,502—were needed to

trigger a referendum. Accordingly, the district did not accept the petition for

filing. The district described the action taken as follows:

      Upon receipt of Plaintiffs’ Petition, Chief Financial Officer Shashank
      Aurora performed a facial review of the Petition, simply seeking to
      ascertain the total number of signatures it contained. The initial
      count showed Petitioners fell well below the required number under
      Iowa law, making it facially invalid and insufficient to force a
      referendum on the resolution, thus [the Board] never accepted it for
      filing.

The District took no further action after it determined that the petition’s 7,120

signatures were insufficient to trigger a referendum. The District did not return

the petition to SOS, notwithstanding the directive to do so in Iowa Code

section 277.7(1).

      The individual plaintiffs and SOS (collectively SOS) commenced this

declaratory judgment seeking an adjudication that their petition included
                                         7


enough signatures to trigger a public referendum, that the District failed to abide

by the procedural requirements of section 277.7, and that the District violated

their due process rights. SOS sought a writ of mandamus and injunction to force

the public referendum. The parties filed cross-motions for summary judgment.

The district court granted the District’s motion and denied SOS’s motion. The

court ruled that “[t]he District correctly refused to accept the petition because

the number of signatures did not reach the amount needed to trigger a special

election.” The court found the district technically violated section 277.7(1) by

failing to return the petition to SOS but determined no relief was warranted

because SOS could not show any resulting prejudice given the lack of time

remaining to obtain enough additional signatures. The court ruled as a matter

of law the due process claim failed because SOS could not show the district’s

conduct shocked the conscience. SOS appealed, and we retained the appeal.

      II. Standard of Review.

      We review a district court’s grant of summary judgment for correction of

errors at law. Young v. Iowa City Cmty. Sch. Dist., 934 N.W.2d 595, 601 (Iowa

2019). We review constitutional issues de novo. Id. We review rulings on

statutory interpretation for correction of errors at law. EMC Ins. Grp. v. Shepard,

960 N.W.2d 661, 668 (Iowa 2021).

      III. Analysis.

      SOS raises three issues in this appeal: (1) whether the district court erred

in determining the number of signatures required to trigger the referendum,

(2) whether the district court erred by denying relief based on the school district’s
                                            8


failure to return the petition to SOS, and (3) whether the district court erred in

rejecting SOS’s constitutional due process claim. In our view, the case turns on

the resolution of the principal fighting issue: how to determine “the number of

voters at the last preceding election of school officials.” Iowa Code § 423F.4(2)(b).

We address that issue first.

      A. Whether the District Court Correctly Calculated the Number of

Signatures Required Under Iowa Code § 423F.4(2)(b). Voters elect school

officials in a hybrid election that also includes voting for city council positions.

Beginning with the election on November 5, 2019—the election that the parties

agree is “the last preceding election of school officials”—voters could in the same

election cast votes for city council members as well as school board members.

The parties disagree about who the “voters at the last preceding election of school

officials” includes—anyone who voted in the election or rather only those who

voted for a school official, or specifically, those who voted in the uncontested race

for the at-large school board seat.

      Undervoting causes vote totals to differ across the individual races in the

same hybrid election. At every election, some voters cast votes in certain races

or ballot measures but leave others blank.1 A survey of the vote tallies at the

November 5, 2019 election illustrates the phenomenon. Only 17,843 votes were

cast in the race for the at-large school board seat, but a total of 25,009 voters



      1David   Axelrod & Mike Murphy, More than 30 Percent of Voters Fail to Complete Their
Ballots. Don’t Be One of Them, Vox (Nov. 7, 2016, 2:40 PM), https://www.vox.com/the-big-
idea/2016/11/7/13553496/down-ballot-vote-local-elections-informed-voter
[https://perma.cc/TH2N-QZV3].
                                               9


cast votes at the election.2 Which number represents the total number of voters

at the last preceding election of school officials? SOS urges the former; the

District the latter.

      The parties agree that there is a universe of total votes or voters that is to

be multiplied by 30% to determine the statutory threshold to trigger a rescission

or public referendum of the spending plan. Id. SOS argues we should use the

number of votes cast in the at-large school board election (17,843), requiring

only 5,353 signatures for a valid petition. The District argues the district court

correctly used the total number of voters at the election (25,009), requiring 7,502

signatures, and correctly ruled that the petition submitted with fewer signatures

was invalid on its face.

      We begin our analysis with the text of the statute. Borst Bros. Constr. v.

Fin. of Am. Com., LLC, 975 N.W.2d 690, 699 (Iowa 2022). We interpret statutes

as a whole. State v. Iowa Dist. Ct., 889 N.W.2d 467, 473 (Iowa 2017).

Section 423F.4(2)(b) provides:

      For bonds subject to the requirements of paragraph “a”, if at any
      time prior to the fifteenth day following the hearing, the secretary of
      the board of directors receives a petition containing the required
      number of signatures and asking that the question of the issuance
      of such bonds be submitted to the voters of the school district, the
      board shall either rescind its adoption of the resolution or direct the
      county commissioner of elections to submit the question to the
      registered voters of the school district at an election held on a date
      specified in section 39.2, subsection 4, paragraph “c”. The petition
      must be signed by eligible electors equal in number to not less than
      one hundred or thirty percent of the number of voters at the last
      preceding election of school officials under section 277.1, whichever
      is greater. If the board submits the question at an election and a

      2This   gives an undervoting rate of 28.7%.
                                         10


      majority of those voting on the question favors issuance of the
      bonds, the board shall be authorized to issue the bonds.

Iowa Code § 423F.4(2)(b) (emphasis added). We read related statutes together.

Kolzow v. State, 813 N.W.2d 731, 736 (Iowa 2012). Because it is referenced

expressly, we also consider section 277.1:

            The regular election shall be held biennially on the first
      Tuesday after the first Monday in November of each odd-numbered
      year in each school district for the election of officers of the district
      and merged area and for the purpose of submitting to the voters any
      matter authorized by law.

Iowa Code § 277.1.

      Reading these statutes together, there was never a time when the statutory

minimum number of signatures required by section 423F.4(2)(b) would have

been calculated at a stand-alone election of school officials. Elections had been

combined by the legislature in 2017, effective July 1, 2019. 2017 Iowa Acts

ch. 155, §§ 8–9 (codified at Iowa Code § 277.1 (2020)). In 2019, the legislature

enacted the 30% requirement, also effective July 1, 2019. 2019 Iowa Acts

ch. 166, § 17 (codified at Iowa Code § 423F.4(2)(b) (2020)). So, when the

legislature enacted the 30% requirement, the elections had already been

combined and the legislature understood which voters it was using as its base—

voters at the combined election. See Simon Seeding & Sod, Inc. v. Dubuque Hum.

Rts. Comm’n, 895 N.W.2d 446, 467 (Iowa, 2017) (“We assume ‘when a legislature

enacts statutes it is aware of the state of the law.’ ” (quoting Rhoades v. State,

880 N.W.2d 431, 446 (Iowa 2016))). Iowa Code section 49.41, allowing the same

person to seek both a school and a municipal office “at the same election,” also

became effective on July 1, 2019. 2017 Iowa Acts ch. 155, §§ 23, 44 (codified at
                                          11


Iowa Code Sec. 49.41(1)(a) (2020)). The legislature thereby ensured that the

voters at the election of school officials could simultaneously vote for city officials

at the same election.

      SOS argues we should interpret these statutes liberally in favor of the right

to vote in a public referendum. SOS relies on Devine v. Wonderlich for this

proposition, a case that did not involve a public referendum. 268 N.W.2d 620

(Iowa 1978) (en banc). In Devine, we emphasized that, due to the fundamental

nature of the right to vote in elections for public office, statutes must be

construed liberally in favor of voters. Id. at 623. But more recently we have

declined to apply a liberal construction to public referendum statutes. Young,

934 N.W.2d at 605 (holding school district was not required to hold referendum

on demolition of elementary school building). We distinguished Devine by

contrasting referenda cases:

            We do not in any way retreat from Devine. But the context of
      this case before us is different. Here, we are not dealing with
      regulation of the voting process in an election of our governmental
      representatives. Instead, we are trying to divine the boundary
      between the power our legislature has allocated to the voters on the
      one hand and school boards on the other.

             While democratic values may be promoted in referenda, the
      school board is comprised of democratically elected officials
      empowered to conduct the school district’s business through the
      deliberative process. Both the actions of the voters through the
      referendum process and decisions of elected officials in a
      deliberative setting have been established by the legislature and are
      entitled to respect. We are not inclined to expansively read the power
      of the voters at the expense of the deliberative processes of the
      elected school board through a rule of construction. We think a
      straight up interpretation of the applicable statutes is a better
      approach than one that puts a thumb on the scale in favor of the voters
      acting through referenda. After all, the voters have elected the school
      board members too.
                                               12


Id. (emphasis added). We give effect to the referendum process just as the

legislature has specified by statute. Oliver Wendell Holmes, The Theory of Legal

Interpretation, 12 Harv. L. Rev. 417, 419 (1899) (“We do not inquire what the

legislature meant; we ask only what the statute means.”). For these reasons, we

decline to give section 423F.4(2)(b) a liberal construction. Rather, in construing

this statute, we give its words their ordinary meaning. Com. Bank v. McGowen,

956 N.W.2d 128, 133 (Iowa 2021).

       As noted, the election at issue included both city officials and school

officials on the ballot. Section 423F.4(2)(b) requires counting “voters” (people),

not the votes cast in a particular race. See Iowa Code § 423F.4(2)(b). A “voter” is

a person—one “who engages in the act of voting.” Voter, Black’s Law Dictionary

(11th ed. 2019). It follows that the plural “voters” would be the people who engage

in the act of voting at the election.

       Section 423F.4(2)(b) requires a count of the “voters at” the election. Iowa

Code § 423F.4(2)(b) (emphasis added). Idiomatically, it is telling that “voters” is

paired with the preposition “at” before “the last preceding election of school

officials.” Id. This conveys a spatial meaning where we consider the people

(voters) at a particular place (the election of school officials).3 The election at

issue here included multiple races for city council seats and school board

positions. See Iowa–Ill. Gas & Elec. Co. v. City of Bettendorf, 41 N.W.2d 1, 5 (Iowa


       3We   are mindful of the bizarre consequences that can result when judges break phrases
down into their components, analyze each component, and then synthesize the whole. See
Bostock v. Clayton County, 140 S. Ct. 1731, 1755–56 (2020) (Alito, J., dissenting). But holding
to the original public meaning of the words of the statute at the time it was enacted ensures that
we will not fall into the same trap.
                                               13


1950) (“[An election] is the statutory method whereby qualified voters or electors

pass upon various public matters submitted to them—the election of officers,

national, state, county, township—the passing upon various other questions

submitted for their determination.”). A voter who is present at the election of city

officials is also present at the election of school officials, and vice versa. Indeed,

a candidate may seek both a municipal office and a school office “at the same

election.” Iowa Code § 49.41. We agree with the district court and the school

district that the total number of voters at the election is to be counted, not the

votes cast in the at-large school board race.4

       Section 423F.4(2)(b) does not say “thirty percent of the number of votes in

the last preceding election of school officials.” That choice of words would better

support SOS’s interpretation. Instead, the language enacted requires a count of

“voters at” that election, which includes those casting votes for city officials.

       Our holding avoids the textual and practical problems inherent in SOS’s

interpretation that counts only the votes cast for the uncontested at-large seat.

The election of school officials—officials plural—involves more than the election

of one at-large board member. The Des Moines School Board is comprised of

seven members: four elected from geographically divided districts and three


       4We   acknowledge that absentee voting is a popular mode of voting. Iowa voters cast more
absentee ballots than traditional ballots in the general election of November 3, 2020. Press
Release, Off. of the Iowa Sec’y of State, MEDIA RELEASE: Iowa Shatters General Election Turnout
Record (Nov. 4, 2020), https://sos.iowa.gov/news/2020_11_04.html [https://perma.cc/U4KJ-
5DEC]. But voters who choose to cast an absentee ballot do not affect our construction of section
423F.4(2)(b). Absentee voters are still “at” the election because they “pass upon various public
matters submitted to them.” Iowa–Ill. Gas & Elec. Co., 41 N.W.2d at 5. There is no single, magical
location where a voter must appear to be included in the count under section 423F.4(2)(b). In
the modern age, the precinct-by-precinct polling place, the county courthouse, and the kitchen
table are all places to mark the ballot.
                                          14


at-large members.5 A voter who casts a vote in the election for a district member

but fails to cast a vote in the at-large election qualifies as a voter at the election

of school officials. But due to undervoting, that voter at the election of school

officials would go uncounted in SOS’s preferred method of interpreting

section 423F.4(2)(b).

      This is more than an academic concern. The at-large school board election

on November 5, 2019, was uncontested, and as the district court observed, the

uncontested races saw far more undervotes compared to the contested races.

Indeed, the two uncontested district races had totals of 2,914 and 3,313 votes

while the contested district race had a total of 8,450 votes. It is reasonable to

conclude that voters undervoted in the uncontested at-large election. Given the

phenomenon of undervoting, the legislature reasonably chose to count voters at

the election instead of votes cast for specific races.

      And although SOS refers to “the at-large school board director’s race,” this

framing hides the ball. (Emphasis added.) Given the current composition of the

District’s board, the 2025 election of school officials will feature two at-large

elections.6 Under SOS’s theory that section 423F.4(2)(b) looks to the number of

votes cast in the at-large election, which at-large election’s vote total would



       5School    Board        Elections,        Des      Moines      Pub.        Schs.,
https://www.dmschools.org/board/elections/   [https://perma.cc/6U38-4CVE] (last   visited
Nov. 10, 2022).
      6Two   of the three at-large board members’ terms of office expire in 2025. Maria
Alonzo-Diaz, Des Moines Pub. Schs., https://www.dmschools.org/board/school-board-
members/maria-alonzo-diaz/ [https://perma.cc/E4TT-S2DR] (last visited Nov. 10, 2022);
Jackie Norris, Des Moines Pub. Schs., https://www.dmschools.org/board/school-board-
members/jackie-norris/ [https://perma.cc/5GAH-C5TQ] (last visited Nov. 10, 2022).
                                        15


determine the number of signatures needed for a valid petition after the 2025

election becomes “the last preceding election of school officials”? Iowa Code

§ 423F.4(2)(b). The phenomenon of undervoting indicates that the answer to that

question could matter—especially if one of the races is contested and the other

uncontested. “Generally, we try to interpret statutes so they are reasonable and

workable.” Iowa Dist. Ct., 889 N.W.2d at 473. SOS’s interpretation is neither.

      There are other practical problems with attempting to separate the number

of voters in the school board races. It is too late to perform a manual recount of

the ballots cast by all 25,009 voters at the November 5, 2019 election. See Iowa

Code § 50.13(1) (providing for the destruction of ballots six months after

election). SOS proposes using the “tally books” to determine the number of voters

who voted in the city election only and thus should be excluded from the total

number of voters. The tally books, however, show only vote totals; they contain

no ballot-by-ballot breakdown of how many voters voted for both city and school

races, only for school races, and only for city races, allowing the last group to be

excluded from the total number of voters at the last election of school officials.

This further demonstrates the better approach is to count all voters at the

November 5, 2019 election.

      For these reasons, we hold the district court correctly affirmed the

District’s determination that the petition lacked sufficient signatures and was

facially invalid.

      B. Whether the District Court Correctly Denied Relief for the

District’s Technical Violation of Section 277.7. The district court ruled that
                                        16


the school district violated Iowa Code section 277.7(1) by failing to return the

petition to SOS, but denied relief because SOS failed to show any resulting

prejudice. We agree with the district court’s resolution.

      As we just explained above, the District correctly determined that SOS’s

petition was facially invalid because it lacked the requisite number of signatures

to trigger a public referendum. Accordingly, the District could not accept the

petition for filing or move forward with a public referendum. Yet SOS demands

relief (including a public referendum) simply because the District failed to return

the petition to SOS. See id. (“A petition filed with the school board to request an

election on a public measure shall be examined before it is accepted for filing.

. . . If it lacks the required number of signatures it shall be returned to the

petitioners.”). The question is whether this statutory violation entitles SOS to

relief. We think not, given the undisputed facts.

      SOS agrees that the District could take a reasonable time to examine and

return the petition. It is undisputed that SOS submitted its petition on June 2,

2020, the last day, thirty minutes before the District’s 5:00 p.m. deadline. SOS

does not claim the District was required to review and return the petition that

same day. But even if the District had immediately returned the petition, SOS

cannot show it would or could have gathered the remaining signatures required

by 5:00 p.m., or even by midnight. For that reason, the district court correctly

found SOS was not prejudiced by the District’s failure to return the petition. By

running out the clock, SOS put itself in this bind. Even the District’s immediate

return of the petition would have made no difference.
                                         17


      Section 277.7(1) imposed a duty on the District to return SOS’s petition.

Id. (“If [the petition] lacks the required number of signatures it shall be returned

to the petitioners.” (emphasis added)); see id. § 4.1(30)(a) (“The word ‘shall’

imposes a duty.”). Duties can be either mandatory or directory. See In re Det. of

Fowler, 784 N.W.2d 184, 190 (Iowa 2010). We have described directory duties as

follows:

      [T]he general rule [is] that statutory provisions fixing the time, form
      and mode of proceeding of public functionaries are directory
      because they are not of the essence of the thing to be done but are
      designed to secure system, uniformity and dispatch in public
      business. Such statutes direct the thing to be done at a particular
      time but do not prohibit it from being done later when the rights of
      interested persons are not injuriously affected by the delay.

Taylor v. Dep’t of Transp., 260 N.W.2d 521, 523 (Iowa 1977). That is what we

have here. Section 277.7(1) fixes “the time, form and mode of proceeding of

public functionaries.” Id. Simply put, it tells whom to do what and when: the

board is to return the petition after it has determined that the petition lacks

sufficient signatures. Section 277.7(1) prescribes a directory duty. By contrast,

the mandatory duty—to provide a public referendum in response to a valid

petition—is found in section 423F.4(2)(b).

      The difference between a directory and mandatory duty determines the

remedies available:

      “The difference between [mandatory and directory duties] lies in the
      consequence for failure to perform the duty.” A mandatory duty “is
      essential to the main objective of the statute . . . and a violation will
      invalidate subsequent proceedings under it.” If a duty is directory, a
      failure to perform the duty will not invalidate subsequent
      proceedings unless the individual has suffered prejudice as a result
      of the violation.
                                          18


In re Det. of Fowler, 784 N.W.2d at 190 (omission in original) (citations omitted)

(quoting Taylor, 260 N.W.2d at 522–23). Because the duty in question is

directory, SOS must demonstrate that it was prejudiced by the District’s failure

to return the petition. Id.

      SOS cannot demonstrate that it has suffered prejudice. SOS lacked time

to collect additional signatures to validate its petition; its rights were not affected

by the District’s failure to return the petition. Even if the District had returned

the petition immediately, thirty minutes was not enough time to collect another

381 signatures. And SOS cannot claim that it was prejudiced by being misled or

misinformed—SOS knew the District would require more signatures based on

the superintendent’s May 29 email.

      Alternatively, SOS argues that the District’s failure to return the petition

constituted its “acceptance” of the petition for filing. SOS contends this de facto

acceptance of the petition makes it per se valid. Id. § 277.7(2) (“Petitions which

have been accepted for filing are valid unless written objections are filed.”). Under

this theory, SOS argues that the District either should have filed written

objections to the petition or gone ahead and referred the matter for a public

referendum. Because the District did not file written objections challenging the

validity of the petition, SOS argues that the District accepted the petition as a

matter of law, the petition is valid, and the matter must go to a public

referendum. We disagree. The District never accepted the petition for filing by its

action or inaction. It examined the petition and found the number of signatures
                                             19


insufficient. It would have violated the statute to accept a deficient petition for

filing.

          SOS advances no authority for the proposition that we should validate a

facially invalid petition after the submission deadline expired simply because the

District failed to return it. SOS proposes a false choice between returning the

petition and accepting it for filing. In this case, the District properly declined to

accept SOS’s petition that lacked sufficient signatures. Because the deadline

expired the same day SOS submitted the petition with inadequate time to cure

the deficiency, any obligation to return the petition was moot. See Maghee v.

State, 773 N.W.2d 228, 233 (Iowa 2009) (defining mootness as “when the

contested issue has become academic or nonexistent and the court’s opinion

would be of no force or effect in the underlying controversy”). SOS is entitled to

no relief in the absence of prejudice.

          C. Whether the District Court Correctly Rejected SOS’s Due Process

Claim. Finally, SOS argues that a denial of the right to vote on the expenditure

of the SAVE funds amounts to a denial of its individual residents’ due process

rights. But because SOS fell short of the number of signatures required to trigger

a public referendum, it triggered no right to challenge the District’s use of the

SAVE funds at a public referendum. Referendum cases are not “right to vote”

cases:

          The right to vote in a general election, i.e., the right to participate in
          representative government, is a fundamental constitutional right
          that may not be abridged absent a compelling state interest. A
          referendum, however, is a form of direct democracy. Our
          constitution insures a representative form of government, not a
          direct democracy. Where a statute provides for an expression of
                                         20


      direct democracy, such as by initiative or referendum, it does so as
      a matter of legislative grace; the right to participate in such a process
      is not fundamental to our Constitution.

Bowers v. Polk Cnty. Bd. of Supervisors, 638 N.W.2d 682, 692 (Iowa 2002)

(quoting Kelly v. Macon–Bibb Cnty. Bd. of Elections, 608 F. Supp. 1036, 1038 n.1

(D. Ga. 1985)); see also John Doe #1 v. Reed, 561 U.S. 186, 212 (2010)

(Sotomayor, J., concurring) (“[Initiatives and referenda] are not compelled by the

Federal Constitution. It is instead up to the people of each State . . . to decide

whether and how to permit legislation by popular action. States enjoy

‘considerable leeway’ . . . to specify the requirements for obtaining ballot access

. . . .”); Eggers v. Evnen, 48 F.4th 561, 565 (8th Cir. 2022) (collecting cases and

noting “we have repeatedly stated that the right to place initiatives on the state

ballot ‘is not a right guaranteed by the United States Constitution, but is a right

created by state law.’ ”).

      We see no “wholesale deprivation of the right to vote,” as SOS claims,

because SOS itself failed to submit a valid petition to trigger a statutory right to

a public referendum. The failure of SOS’s statutory claim to a public referendum

is fatal to its due process claim, which presupposes the deprivation of a right to

the referendum.

      We also agree with the district court that SOS cannot show that the

District’s conduct “shocks the conscience” as required to recover under a

substantive due process theory. Lennette v. State, 975 N.W.2d 380, 393–94 (Iowa

2022) (“A substantive due process violation is not easy to prove. The claim ‘is

reserved for the most egregious governmental abuses against liberty or property
                                        21


rights, abuses that “shock the conscience or otherwise . . . offend judicial notions

of fairness . . . [and that are] offensive to human dignity.” ’ ” (alteration and

omissions in original) (citation omitted) (quoting Blumenthal Inv. Trs. v. City of

West Des Moines, 636 N.W.2d 255, 265 (Iowa 2001))). It hardly shocks the

conscience to decline to act on a facially invalid petition for a public referendum.

We affirm the district court’s summary judgment dismissing the due process

claims.

      IV. Disposition.

      For the foregoing reasons, we affirm the district court’s summary judgment

dismissing SOS’s claims.

      AFFIRMED.

      All justices concur except Christensen, C.J., and Mansfield and May, JJ.,

who take no part.